IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00247-CR

                  IN RE HERNANDO ESTRADA RAMIREZ


                                Original Proceeding



                          MEMORANDUM OPINION


       In this original proceeding, Relator Hernando Estrada Ramirez seeks mandamus

relief from the Respondent trial judge’s denial of his motion for judgment nunc pro

tunc. Relator asserts that, based on the indictment’s allegations and the jury’s verdict,

the judgment of conviction incorrectly includes a deadly-weapon finding made by the

trial judge.

       Because Relator has not provided us with an adequate, sworn record (namely,

the indictment, the jury charge, and the judgment), we deny his petition.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed September 9, 2009
Do not publish
[OT06]




In re Ramirez                                   Page 2